Lawrence, Judge:
When the appeals for a reappraisement enumerated in schedule “A,” attached to and made part of this decision, were called for hearing, there was no appearance on behalf of plaintiff.
An examination of the official record discloses no reason for disturbing the presumptively correct value for the merchandise found by the appraiser.
I, therefore, find and hold the proper dutiable value of the merchandise covered by these appeals to be the value found by the appraiser.
Judgment will be entered accordingly.